 #           Case
                 lhttps:/lm.facebook.colrlrG
             Case 19-01009
                  19-01009 Doc
                           Doc 1-1
                               47-9 Filed
                                      Filed11/15/19
                                            10/21/20 Entered
                                              9 Page
                                                      Entered11/15/19
                                                 Page21of
                                                        of32
                                                              10/21/2014:23:34
                                                                       18:55:50 Desc
                                                                                 DescExhibit
                                                                                      ExhibitA
                                                                                              fr lJ                           i




                                 q-.l-



      0E,i




                                                                     -.-,   &:   lE




                                                            n

                                                  -t-''. ", -
                                                                .\                             '-tli^.


                                                                                                          r:;a   ^::1jirjf,
                                   !




w
             $teuen Zarling
             Santa,'s worksl'lop in progress."""Shhhhhhh                              !!!

         Timeline Fhotos ' Dec            21 ,   2018       "


                                                                                                         EXHIBIT
             Vter,v Full $iee     ' More OPtions
                                                                                                                 9

                          "rr-
                        [-l        Like                                                     p:f' share

'll
        Case 19-01009
       Case  19-01009 Doc
                        Doc 1-1
                            47-9 Filed
                                   Filed11/15/19
                                         10/21/20 Entered
                                                   Entered11/15/19
                                                           10/21/2014:23:34
                                                                    18:55:50 Desc
                                                                              DescExhibit
                                                                                   ExhibitA
                                           9 Page
                                              Page32of
                                                     of32
      View Full $ize " More OPtions




                    *        Like                                      $   strare


t1

       Judy Jurgens'wangler
       looks like my room years back, but you love it
                                                                 1



       3    wks Like More


t      Anne-Marie Ribolzi




       3    wks Like More

       An'ne- [r/[arie Ri holzi
        lL Y A BEAUCOUP de travail . Bravo Papa No6l                 tr til|
                                                                               1



        See Translation
        3   wks Llke             More



s       Denlse Wangler-Diehl
        Geez you buy too many presents.You dont have to do that-

        2   wks Like More
                                                                                    1




@-s     Shirley Zarling
rW
rg      He does it every year so do I , takes all winter         / spring get to pay it off !l!
        $$$$$$$
                                                                                                  1


        ') rrrlzc       I ilrs   .ltjlnrir
